

 S2472 ENR: Neil A. Armstrong Test Facility Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 2472IN THE SENATE OF THE UNITED STATESAN ACTTo redesignate the NASA John H. Glenn Research Center at Plum Brook Station, Ohio, as the NASA John
			 H.
 Glenn Research Center at the Neil A. Armstrong Test Facility.1.Short titleThis Act may be cited as the Neil A. Armstrong Test Facility Act.2.FindingsCongress finds as follows:(1)Neil A. Armstrong, through his own definition, was first and foremost as a test pilot.(2)A native of Wapakoneta, Ohio, Armstrong began his inspiring career in space exploration in Cleveland, Ohio, at what is now the NASA John H. Glenn Research Center.(3)Becoming the first human to land a spacecraft, and then set foot upon, the moon, represents the greatest dream of any test pilot.(4)Therefore, it is fitting that the premier aeronautics and space test station in Ohio should be renamed in his honor.3.Redesignation of NASA John H. Glenn Research Center at Plum Brook Station, Ohio, as NASA John H.
 Glenn Research Center at the Neil A. Armstrong Test Facility(a)RedesignationThe NASA John H. Glenn Research Center at Plum Brook Station, Ohio, is hereby redesignated as the NASA John H. Glenn Research Center at the Neil A. Armstrong Test Facility.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the station referred to in subsection (a) shall be deemed to be a reference to the NASA John H. Glenn Center at the Neil A. Armstrong Test Facility.(c)SavingsNothing in this section shall be construed to alter the relationship between the Plum Brook Station and the NASA John H. Glenn Research Center.Speaker of the House of RepresentativesVice President of the United States and President of the Senate